DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more sparge channels varying in one or more sparge channel depth or a sparge channel width along the lengthwise axis (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claim(s) 1-3, 6, 8, 9-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yoshioka et al. (U.S. Patent Publication 2017/0153061A1, “Yoshioka”)

Regarding claim 1, Yoshioka discloses a separator and distributor assembly for a falling film evaporator (figs 1-4), housed within the evaporator shell (11), and comprising: 
a housing (36) defining a separation volume (volume encompassed by 36); 
a refrigerant inlet (17) configured to admit a liquid and vapor refrigerant flow into the separation volume; 
one or more refrigerant gutters (see annotated fig 4 below) extending along a lengthwise axis of the housing, the refrigerant gutter having a gutter inlet (see annotated fig 4 below) at a bottom of the separation volume (fig 4), the one or more refrigerant gutters configured to receive separated liquid refrigerant from the separation volume (fig 4); and 
one or more sparge channels (see annotated fig 4 below) in fluid communication with the refrigerant gutters, the sparge channel including one or more sparge openings (34c) at a top of the sparge channel vertically below the gutter inlet (fig 4), the one or more sparge openings configured to flow liquid refrigerant therefrom.

    PNG
    media_image1.png
    954
    826
    media_image1.png
    Greyscale


Regarding claim 2, Yoshioka further discloses wherein the one or more refrigerant gutters (see annotated fig 4 above) extend from a first longitudinal end to a second longitudinal end of the separation volume (see annotated fig 3 below).


    PNG
    media_image2.png
    555
    819
    media_image2.png
    Greyscale

	
	Regarding claim 3, Yoshioka further discloses wherein the one or more refrigerant gutters are two refrigerant gutters (see annotated fig 4 below), the two refrigerant gutters disposed at opposing lateral sides of the separation volume (see annotated fig 4 below).


    PNG
    media_image3.png
    954
    826
    media_image3.png
    Greyscale

Regarding claim 6, Yoshioka further discloses a baffle (32) disposed in the separation volume (volume encompassed by 36) extending at least partially across the refrigerant inlet (17, 31).

Regarding claim 8, Yoshioka further discloses a vent (see annotated fig 4 below) opening disposed at the separation volume, the vent opening configured to vent vapor refrigerant from the separation volume (fig 4).

    PNG
    media_image4.png
    954
    826
    media_image4.png
    Greyscale

Regarding claim 9, Yoshioka discloses a falling film evaporator (figs 1-4), comprising: 
an evaporator housing (11); 
a plurality of evaporator tubes (21) through which a volume of thermal energy transfer medium is flowed (¶0044); and 
a separator and distributor assembly for a falling film evaporator, comprising: 
a separator housing (36) defining a separation volume (volume encompassed by 36); 
a refrigerant inlet (17, 31) configured to admit a liquid and vapor refrigerant flow into the separation volume (fig 4); 

one or more sparge channels (see annotated fig 4 below) in fluid communication with the refrigerant gutters, the sparge channel including one or more sparge openings (34) at a top of the sparge channel vertically below the gutter inlet, the one or more sparge openings configured to flow liquid refrigerant therefrom (fig 4).

    PNG
    media_image1.png
    954
    826
    media_image1.png
    Greyscale


Regarding claim 10, Yoshioka further discloses wherein the one or more refrigerant gutters (see annotated fig 4 above) extend from a first longitudinal end to a second longitudinal end of the separation volume (see annotated fig 3 below).


    PNG
    media_image2.png
    555
    819
    media_image2.png
    Greyscale

	
	Regarding claim 11, Yoshioka further discloses wherein the one or more refrigerant gutters are two refrigerant gutters (see annotated fig 4 below), the two refrigerant gutters disposed at opposing lateral sides of the separation volume (see annotated fig 4 below).


    PNG
    media_image3.png
    954
    826
    media_image3.png
    Greyscale



Regarding claim 13, Yoshioka further discloses a baffle (32) disposed in the separation volume (volume encompassed by 36) extending at least partially across the refrigerant inlet (17, 31).

Regarding claim 15, Yoshioka further discloses a vent (see annotated fig 4 below) opening disposed at the separation volume, the vent opening configured to vent vapor refrigerant from the separation volume (fig 4).

    PNG
    media_image4.png
    954
    826
    media_image4.png
    Greyscale



5.	Claim(s) 1, 5, 7, 9, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfield et al. (U.S. Patent No. 5,561,987, “Hartfield”).

Regarding claim 1, Hartfield discloses a separator and distributor assembly for a falling film evaporator (figs 1-9), housed within the evaporator shell (47), and comprising: 
a housing (35) defining a separation volume; 
a refrigerant inlet (48) configured to admit a liquid and vapor refrigerant flow into the separation volume (fig 2); 

one or more sparge channels (51, 62) in fluid communication with the refrigerant gutters, the sparge channel including one or more sparge openings (64a) at a top of the sparge channel vertically below the gutter inlet (fig 3), the one or more sparge openings (64a) configured to flow liquid refrigerant therefrom.

    PNG
    media_image5.png
    454
    887
    media_image5.png
    Greyscale

Regarding claim 5, Hartfield further discloses wherein the one or more sparge channels (51, 62) vary channel width along the lengthwise axis (such as would be the case with apertures 64a, as shown below in annotated fig 4).


    PNG
    media_image6.png
    798
    886
    media_image6.png
    Greyscale

	Regarding claim 7, Hartfield further discloses a distribution manifold (55) disposed below the sparge channel (51, 62) and in fluid communication therewith.

Regarding claim 9, Hartfield discloses a falling film evaporator (figs 1-9), comprising: 
an evaporator housing (47); 
a plurality of evaporator tubes (38) through which a volume of thermal energy transfer medium is flowed; and 
a separator and distributor assembly for a falling film evaporator, comprising: 
a separator housing (35) defining a separation volume (49); 

one or more refrigerant gutters (see annotated fig 3 below) extending along a lengthwise axis of the housing, the refrigerant gutter having a gutter inlet (see annotated fig 3 below) at a bottom of the separation volume, the one or more refrigerant gutters configured to receive separated liquid refrigerant from the separation volume (fig 3); and 
one or more sparge channels (51, 62) in fluid communication with the refrigerant gutters, the sparge channel including one or more sparge (64a) openings at a top of the sparge channel vertically below the gutter inlet, the one or more sparge openings configured to flow liquid refrigerant therefrom.

    PNG
    media_image7.png
    454
    887
    media_image7.png
    Greyscale



	Regarding claim 14, Hartfield further discloses a distribution manifold (55) disposed below the sparge channel (51, 62) and in fluid communication therewith.

Regarding claim 16, Hartfield discloses a method of operating a falling film evaporator (figs 1-9), comprising: 
flowing a liquid and vapor refrigerant into a separation volume (49) of a separator and distributor assembly (shown in figs 3 and 6); 
separating a liquid refrigerant from the liquid and vapor refrigerant at the separation volume (col 7, lines 6-21); 
flowing the liquid refrigerant through a refrigerant gutter (see annotated fig 3 below) at the bottom of the separation volume into a sparge channel (51, 62), the refrigerant gutter extending into a sparge channel disposed outside of the separation volume (as evident in fig 3 as the gutter extends into 51); and 
urging the liquid refrigerant out of one or more sparge openings (64a) at a top of the sparge channel via refrigerant pressure in the separation volume (col 8, lines 5-31).

    PNG
    media_image8.png
    454
    887
    media_image8.png
    Greyscale

Regarding claim 17, Hartfield further discloses flowing the liquid refrigerant from the one or more sparge openings (64a) to a distribution manifold (55) disposed below the sparge channel; and 
flowing the liquid refrigerant from the distribution manifold over a plurality of evaporator tubes (38).

Regarding claim 18, Hartfield further discloses impinging at least a portion of the liquid and vapor refrigerant onto a baffle (see annotated fig 3 below) disposed at least partially across the refrigerant inlet (48).

    PNG
    media_image9.png
    255
    829
    media_image9.png
    Greyscale

Regarding Claim 19, Yoshioka further discloses venting vapor refrigerant from the separation volume via a vent opening (50) in the separation volume (49). 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka as applied to claims 3 and 11 above, and further in view of Numata et al. (U.S. Patent Publication No. 2017/0254573A1, “Numata”).

Regarding claim 4, Yoshioka discloses all previous claim limitations. However, Yoshioka does not explicitly disclose two sparge channels, each sparge channel connected to a refrigerant gutter of the two refrigerant gutters. Numata, however, discloses providing multiple sparge channels (23a, fig 4) in the form of multiple trays. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for provide multiple sparge channels such as taught by Numata in order to help distribute the refrigerant move evenly as this would help reduce pooling the sparges. 

Regarding claim 12, Yoshioka further discloses two sparge channels, each sparge channel connected to a refrigerant gutter of the two refrigerant gutters. Numata, however, discloses providing multiple sparge channels (23a, fig 4) in the form of multiple trays. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for provide multiple sparge channels such as taught by Numata in order to help distribute the refrigerant move evenly as this would help reduce pooling the sparges. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763